Citation Nr: 0621025	
Decision Date: 07/18/06    Archive Date: 07/26/06

DOCKET NO.  99-06 447A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an initial compensable rating for residuals of 
a fracture of the parietal bone.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating action by the 
RO in St. Louis, Missouri.  

In an October 1957 rating action the RO denied service 
connection for residuals of a head injury.  In the September 
1998 rating decision, one of the multiple issues was 
characterized as entitlement to an increased rating for a 
fracture of the parietal bone.  This rating purported to 
continue a noncompensable rating for this disability that had 
been in effect since May 6, 1957.  The claims folder contains 
no rating decision prior to September 1998, that lists the 
fracture of the parietal bone as a service connected 
disability.  Since this is the case, the Board construes the 
rating action of September 1998 as having promulgated an 
initial grant of service connection for this disability.  See 
Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  .

The veteran was scheduled for a hearing before a decision 
review officer at the RO in March 2005, but failed to report 
for this hearing.

In April 2005 the Board granted the veteran's motion to have 
this case advanced on the docket.  

In May 2005 the Board remanded the veteran's claim for 
further adjudication.  The claim was subsequently returned to 
the Board for appellate consideration.


FINDING OF FACT

Residuals of a fracture of the parietal bone are not shown.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for 
residuals of a fracture of the parietal bone are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.31, 4.71a, 
Diagnostic Code 5296 (1975 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA describes VA's duties to notify and assist claimants 
in substantiating their claims for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the Court held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and (4) must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005).

More recently, the Federal Circuit Court has clarified that 
the VCAA requires "a deliberate act of notification directed 
to meeting the requirements of section 5103, not an 
assemblage of bits of information drawn from multiple 
communications issued for unrelated purposes."  Mayfield v. 
Nicholson, 444 F.3d 1328.

VA fully complied with its Pelegrini II notification duties 
in regards to the veteran's claims by means of an undated 
letter and a letter issued in March 2006.  He was not 
explicitly told to submit relevant evidence in his 
possession.  He was, however, told that he was responsible 
for supporting his claim with appropriate evidence.  This 
information should have put him on notice to submit relevant 
evidence in his possession.

VCAA notice should be provided prior to the initial decision 
on the claim.  Mayfield v. Nicholson.  The undated letter as 
well as the March 2006 notice was provided after the initial 
denial, but the timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  The Court also held that once service connection was 
granted, the claim was substantiated and further VCAA notice 
was not required.

The duty to assist has been fulfilled, as VA has secured all 
identified records pertaining to the matter on appeal.  There 
is no suggestion on the current record that there remains 
evidence that is pertinent to the matter on appeal that has 
yet to be secured.  

Furthermore, the veteran has been provided multiple 
examinations, and a medical opinion has been obtained.  Thus, 
the appeal is ready to be considered on the merits.


Analysis

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  Additionally, when there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in cases such as the present one where the 
original rating assigned is appealed, consideration must be 
given to whether a higher rating is warranted at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The veteran's service medical records indicate that in April 
1945 he was involved in a motor vehicle accident while in 
Belgium.  He was admitted to the hospital with contusions, 
and lacerations on his face and head.  On examination, it was 
noted that he had a fine linear fracture in the left parietal 
bone which extended to the left temporal lobe.  Approximately 
three weeks after admission the veteran was discharged from 
the hospital and his discharge diagnosis indicated that his 
fracture of the parietal bone had improved.  

Since the September 1998 rating action constitutes an 
original grant of service connection effective from May 6, 
1957, consideration will be given as to whether an initial 
compensable rating for his service-connected parietal 
fracture was warranted for any period of time during the 
period subsequent to that date.  Fenderson v. West, 12 Vet. 
App. 119 (1999).
   
At the time the veteran's purported disability was initially 
service-connected in 1957, he was evaluated under VA's 
SCHEDULE FOR RATING DISABILITIES, 1945 Edition, Disability 
Ratings, The Skull, Diagnostic Code 5296.  The schedule 
provided the following guidelines for evaluating disabilities 
of the skull:

A 10 percent disability evaluation is 
warranted for loss of part of the 
skull, both inner and outer tables, 
when involving an area smaller than 1 
square inch, or than the size of a 25-
cent piece.  A 30 percent disability 
evaluation is warranted for loss of 
part of the skull, both inner and outer 
tables, when involving an intermediate 
area.  A 50 percent disability 
evaluation is warranted for loss of 
part of the skull, both inner and outer 
tables, without a brain hernia, when 
involving, an area larger than 2 square 
inches, or than the size of a 50-cent 
piece.  And an 80 percent disability 
evaluation is warranted for loss of 
part of the skull, both inner and outer 
tables, with a brain hernia.

NOTE.  Rate separately for intracranial 
complications.
VA SCHEDULE FOR RATING DISABILITIES, 1945 Edition, 
Disability Ratings, The Skull, Diagnostic Code 
5296 (1945).

In July 1976, Diagnostic Code 5296 was amended to include 
additional measurements.  A new law or regulation applies, if 
at all, only to the period beginning with the effective date 
of the new law or regulation.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003). 

Since 1976, Diagnostic Code 5296 has provided the following 
criteria for evaluating disabilities of the skull:

A 10 percent disability evaluation is 
warranted for loss of part of the 
skull, both inner and outer tables, 
when involving an area smaller than the 
size of a 25-cent piece or 0.716 inches 
squared (4.619 centimeters squared).  A 
30 percent disability evaluation is 
warranted for loss of part of the 
skull, both inner and outer tables, 
when involving an intermediate area.  A 
50 percent disability evaluation is 
warranted for loss of part of the 
skull, both inner and outer tables, 
without a brain hernia, when involving, 
an area larger than the size of a 50-
cent piece or 1.140 inches squared 
(7.355 centimeters squared).  And an 80 
percent disability evaluation is 
warranted for loss of part of the 
skull, both inner and outer tables, 
with a brain hernia.

NOTE.  Rate separately for intracranial 
complications.
38 C.F.R. § 4.71a, Diagnostic Code 5296 (2005).

In VAOPGCPREC 7- 2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  

If applying the new provision would produce such 
"retroactive effects," VA ordinarily should not apply the 
new provision to the claim.  If applying the new provision 
would not produce "retroactive effects," VA ordinarily must 
apply the new provision.  A new law or regulation has 
prohibited "retroactive effects" if it is less favorable to 
a claimant than the old law or regulation; while a 
liberalizing law or regulation does not have "retroactive 
effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

Moreover, in every instance where the VA Rating Schedule does 
not provide a zero percent (noncompensable) evaluation for a 
diagnostic code, a zero percent (noncompensable) evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Numerous VA outpatient treatment records dated from 1986 to 
2005 have been associated with the claims folder.  The 
records pertain to treatment for a variety of disabilities 
and are essentially negative for any treatment relating to 
residuals of a fracture of the parietal bone.

An August 2004 VA examination report relates that the veteran 
sustained a skull injury in during the Second World War in 
December 1945.  He had worked in a tailor shop, and as a 
police officer from 1972 to 1987.  The examiner reported that 
there was no evidence of residuals of skull fracture.  On 
examination there was no palpable defect in the skull, and 
not neurologic deficit.  The diagnosis was healed skull 
fraction with no residual, and headache to be evaluated by a 
neurologist.

On VA brain examination later in August 2004, the veteran 
reported that his skull fracture had occurred in Belgium in 
1944.  On examination there was no memory loss or aphasia.  
No findings were reported regarding headaches.  The diagnosis 
was skull fracture.

In May 2005 the Board remanded the veteran's claim in order 
to obtain an opinion from the VA neurologist who conducted 
the August 2004 VA examination, as to whether the veteran's 
complaints of headaches were related to his parietal skull 
fracture.

In compliance with the remand request, in March 2006, the 
same VA neurologist noted a review of the veteran's claims 
folder.  He stated that the veteran indicated that his 
headaches were not debilitating and only occurred when he was 
exposed to noise, and only lasted as long as the noise 
lasted.  No nausea or vomiting was noted on prior 
examinations and his neurological examination was within 
normal limits, with the exception of slightly decreased 
bilateral hearing loss.  He opined that the headaches were 
not at least as likely as not due to prior head trauma.  And 
he concluded that it would be very unusual for post-traumatic 
headaches to be widely spaced apart and precipitated only by 
loud noise.

In brief, the medical evidence does not show that there are 
any current residuals of the service connected skull 
fracture.  

Because there is no skull defect, a compensable rating under 
would not be warranted by either the new or old rating 
criteria of Diagnostic Code 5296.  In the absence of other 
residuals, alternate rating criteria do not provide a basis 
for a compensable rating.

The evidence is thus against a finding that the skull 
fracture meets or approximates the criteria for a compensable 
evaluation.  38 U.S.C.A. § 5107(a); 38 C.F.R. § 4.7, 4.21 
(2005).


ORDER

Entitlement to an initial compensable rating for residuals of 
a fracture of the parietal bone is denied.



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


